735 F.2d 354
Felicia GRUNFEDER, Plaintiff-Appellant,v.Margaret M. HECKLER*, Secretary of Health andHuman Services, Defendant-Appellee.
No. 82-5751.
United States Court of Appeals,Ninth Circuit.
June 12, 1984.

Joshua A. Lazar, Terry B. Friedman, Elyse S. Kline, Bet Tzedek Legal Services, Los Angeles, Cal., for plaintiff-appellant.
James R. Arnold, Asst. U.S. Atty., Los Angeles, Cal., for defendant-appellee.
Case below:  708 F.2d 458.
ORDER
Before BROWNING, Chief Judge, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, REINHARDT, and BEEZER, Circuit Judges.


1
Upon a vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn.



*
 Substitution of parties pursuant to Fed.R.App.P. 43(c)(1)